DETAILED ACTION
Prosecution History
	Claims 1-17 were originally filed.
	Claim 9 has since been cancelled.
	Claims 1-8 and 9-17 have since been amended.
	Claims 1-8 and 10-17 are pending and allowed.

Allowable Subject Matter
Claims 1-8 and 10-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Yechuri et al. US 2009/0038902 (“Yechuri”).
Yechuri discloses a system and method for controlling a vehicle that drives on an electrified roadway. The system of Yechuri involves a roadway with embedded electrical components to wirelessly charge the vehicle as it travels along the road path. 
As to independent claims 1, 10, 11, 15, 16, and 17, however, the prior art of record fails to teach or suggest the following claimed subject matter:
“said control unit being configured to determine an angular displacement of the vehicle and to predict a future offset of the vehicle with respect to said electrically energized path while the vehicle is travelling on the electrical road system based on the first signal, the second signal and said distance between the first sensor and said second sensor, the control unit being further configured to provide a control signal to cause a reduction of the angular displacement and the predicted future offset”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668